Title: William Short to Thomas Jefferson, 5 October 1817
From: Short, William
To: Jefferson, Thomas


                    
                        Dear sir
                        Philadelphia
Oct: 5. 1817
                    
                    On my return from my summer excursion I have found here Grouchy who is preparing to set out on his long intended visit to Monticello—He begs me to mention this to you, & to say with certainty that he will be there from the 18th  to the 20th of this month. I mentioned to him the uncertainty of finding you as you might be in one of your Bedford excursions—but he says he reproaches himself with having been so long without going to pay his respects to you, & has received reproaches from his friends in France already on this head, & therefore is determined to risk this journey at present, & the more so as he is anxious to present his son to you. This is the son who so well defended his father before the Council of war at Paris—He is still in the King’s service, being among those officers who are placed on half pay—He obtained a congé, as well as a younger brother, to come & visit his father, for a year—They are both to return in April next. In the mean time the younger has gone to with Genl Clausel to the Tombigbee, & intends I beleive, if his father should not be allowed to return to France, to come back & naturalize himself in these United States. These are all Bonapartists of course—but Bonapartistses moderés. Grouchy was unlucky in the card he drew—for it is very evident that he would otherwise have been contented to have been a good Bourbonist—His son seems to have more solidity, & less of that levity of the ancien regime, which was so often objected to the French character. He had bright prospects under Bonap. & it is not astonishing that a young soldier should regret that order of things. The best that such men can now do however, is to accomodate themselves to the present order.
                    The success with  which most of the transfuges from the federal ranks have met, beginning with Adams & ending with Rush will I dare say make many others pass over, & make more regret having not done it sooner—They now say that they do not change sides, but that the Government has become ultra-federalist in their measures. Monroe’s tour seems to have produced for the present a kind of amalgamation. It remains to be seen if he will not lose as much in the west as he has gained in the East—It is said Clay means to have this tried at the next Congress. If he should preach up ultra democratic principles so as to make it a trial of strength between ultra democracy & ultra-federalism, it would seem that the issue now would probably be similar to that between democracy & federalism formerly. Time will shew this better than any present speculation on the subject, and I shall not therefore trouble you with any—On the contrary I will end my letter here; and as I have been accustomed to trouble you with such long epistles heretofore I do not doubt you will find this a relief—I cannot however avoid adding assurances of all those sentiments with which I have ever been
                    
                        Your friend & servant
                        W: Short
                    
                